EXHIBIT NON-STATUTORY STOCK OPTION AGREEMENT THIS NON-STATUTORY STOCK OPTION AGREEMENT (“Agreement”) is entered into effective as of May 22, 2009 (“Effective Date”) by and between Petro Resources Corporation, a Delaware corporation (“Company”), and Gary C. Evans (“Optionee”). R E C I T A L S A.The Company wishes to grant Optionee options to purchase 2,750,000 shares of the Corporation’s $.01 par value common stock (“Common Stock”) on the terms and subject to the conditions set forth below. B.The options and option shares will not be granted under the Company’s 2006 Stock
